17-997-cr
United States v. Wider
                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a document
filed with this Court, a party must cite either the Federal Appendix or an electronic database
(with the notation “summary order”). A party citing a summary order must serve a copy of it
on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 23rd day of September, two thousand nineteen.

PRESENT:            JON O. NEWMAN,
                    JOSÉ A. CABRANES,
                    GERARD E. LYNCH,
                                 Circuit Judges.


UNITED STATES OF AMERICA,

                           Appellee,                      17-997-cr

                           v.

JOSEPH FERRARA, ERIC FINGER, JOSEPH MIRANDO,
JOHN PETITON, MANJEET BAWA,

                           Defendants,

AARON WIDER,

                           Defendant-Appellant.


FOR APPELLEE:                                          Amy Busa, Artie McConnell, Assistant
                                                       United States Attorneys, for Richard P.
                                                       Donoghue, United States Attorney for the
                                                       Eastern District of New York, Brooklyn,
                                                       NY.

FOR DEFENDANT-APPELLANT:                               Aaron Wider, pro se, Otisville, NY.

                                                   1
       Appeal from a judgment of the United States District Court for the Eastern District of New
York (Arthur D. Spatt, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

        Defendant-Appellant Aaron Wider (“Wider”), incarcerated and proceeding pro se, appeals
from a judgment of the District Court convicting him, after a jury trial, of conspiracy to commit
bank fraud under 18 U.S.C. §§ 1344 and 1349. According to the Government, between 2003 and
2008, Wider and his co-conspirators lied on mortgage applications by falsely inflating house prices to
obtain fraudulent mortgages from victim financial institutions that his company, HTFC Corporation
(“HTFC”), would then sell to other financial institutions. The District Court sentenced Wider to 150
months’ imprisonment. We assume the parties’ familiarity with the underlying facts, the procedural
history of the case, and the issues on appeal.

        I.      Ineffective Assistance of Counsel

         Wider asserts that his original attorney was ineffective because she represented him and a co-
defendant, Eric Finger, during a status conference at which the defendants agreed to the exclusion
of time under the Speedy Trial Act. Although ordinarily we do not address ineffective assistance of
counsel claims on direct appeal, see United States v. Wellington, 417 F.3d 284, 288 (2d Cir. 2005), where
the record permits resolution of the ineffective assistance claim “beyond any doubt,” we may choose
to consider the claim, United States v. Khedr, 343 F.3d 96, 100 (2d Cir. 2003). We do so here. Even
assuming, for the sake of argument only, that counsel’s representation of Wider and Finger during
the conference was objectively unreasonable, there was no prejudice. See Strickland v. Washington, 466
U.S. 668, 688, 694 (1984) (requiring a showing that “counsel’s representation fell below an objective
standard of reasonableness” and “a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different”). As the Government argues, the
other co-defendants agreed to the delay and the trial would not have been held earlier. See 18 U.S.C.
§ 3161(h)(6) (“A reasonable period of delay when the defendant is joined for trial with a
codefendant as to whom the time for trial has not run and no motion for severance has been
granted” shall be excluded in computing the time under the Speedy Trial Act). Accordingly, Wider’s
ineffective assistance claim is meritless.

        II.     Speedy Trial and Jury Selection

        Wider also asserts that his agreement to the Speedy Trial exclusion was not valid because of
the representation issue. But even if that were the case, Wider (by then represented by a different
attorney, whose effectiveness he does not challenge) failed to move to dismiss the indictment on
speedy trial grounds, thereby waiving any claim under the Speedy Trial Act. See 18 U.S.C. §

                                                   2
3162(a)(2) (“Failure of the defendant to move for dismissal prior to trial or entry of a plea of guilty
or nolo contendere shall constitute a waiver of the right to dismissal” on speedy trial grounds); accord
United States v. Abad, 514 F.3d 271, 273 (2d Cir. 2008).

        Any constitutional speedy trial claim under the Sixth Amendment also fails. The delay was
60 days to permit the Government to finish copying and producing discovery to the defendants.
Wider did not object to the delay, and there was no prejudice because the entire trial would have
been delayed anyway. See United States v. Black, 918 F.3d 243, 254 (2d Cir. 2019) (requiring court to
consider the “‘[l]ength of delay, the reason for the delay, the defendant’s assertion of his right, and
prejudice to the defendant’” to determine if a defendant’s Sixth Amendment right to a speedy trial
has been violated (quoting Barker v. Wingo, 407 U.S. 514, 530 (1972)).

        Finally, Wider’s argument that he did not consent to the magistrate judge’s handling of jury
selection fails because the record reflects that Wider consented to proceed before a magistrate judge
through his second attorney, while Wider was present in the courtroom.

        III.    Prosecutorial Misconduct and Sufficiency of the Evidence

        Wider asserts various instances of prosecutorial misconduct or Brady violations, unpreserved
evidentiary issues, and sufficiency of the evidence claims. The arguments are meritless.

        “A defendant’s conviction may be vacated if prosecutorial misconduct caused substantial
prejudice implicating the right to due process.” United States v. Fell, 531 F.3d 197, 209 (2d Cir. 2008).
To establish a Brady claim, “[t]he evidence at issue must be favorable to the accused, either because it
is exculpatory, or because it is impeaching; that evidence must have been suppressed by the State,
either willfully or inadvertently; and prejudice must have ensued.” Banks v. Dretke, 540 U.S. 668, 691
(2004). Moreover, unpreserved evidentiary issues are reviewed for plain error. See Fell, 531 F.3d at
209.

        A defendant challenging the sufficiency of the evidence faces a heavy burden, and a
conviction will be upheld if any rational trier of fact could have found the elements of a crime
beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (1979). A reviewing court
“view[s] the evidence in the light most favorable to the government, drawing all inferences in the
government’s favor,” United States v. Sabhnani, 599 F.3d 215, 241 (2d Cir. 2010) (internal quotation
marks omitted), and applies the sufficiency test “to the totality of the government’s case and not to
each element, as each fact may gain color from others,” United States v. Guadagna, 183 F.3d 122, 130
(2d Cir. 1999). Wider was charged with conspiracy to commit bank fraud under 18 U.S.C. §§ 1344
and 1349. The elements of bank fraud are that a person “knowingly executes, or attempts to
execute, a scheme or artifice—(1) to defraud a financial institution; or (2) to obtain any of the
moneys, funds, credits, assets, securities, or other property owned by, or under the custody or
control of, a financial institution, by means of false or fraudulent pretenses, representations, or

                                                    3
promises.” 18 U.S.C. § 1344. The financial institution must be federally chartered or federally
insured. See United States v. Crisci, 273 F.3d 235, 239 (2d Cir. 2001).

                   A. Guaranty and Sovereign Bank
         Wider first argues that the Government suborned perjury and withheld exculpatory evidence
by failing to introduce evidence that Guaranty Bank, a victim financial institution, had not adhered
to the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (“FIRREA”).
FIRREA does not prohibit the Government from pursuing criminal charges based on fraudulent
activity; it places limits on civil claims filed against FDIC-institutions that have gone into
receivership. See 12 U.S.C. §§ 1821(d)(5)-(9), (12). Because Wider’s argument is meritless, the
evidence is not exculpatory and any withholding of this information does not constitute misconduct.
Wider also fails to point to evidence in the record showing that the Guaranty Bank employee
testified falsely.

          Wider also argues that the Government misled the grand jury with respect to the status of
Sovereign Bank, another victim, because Sovereign Bank had previously sued HTFC and the Rooker-
Feldman doctrine prohibited the Government from offering evidence that Sovereign was a financial
institution. The Rooker-Feldman doctrine is inapplicable here; the Government is not bringing a civil
suit complaining of damages caused by a state court judgment. See Exxon Mobil Corp. v. Saudi Basic
Indus. Corp., 544 U.S. 280, 284 (2005). Any Brady claim fails because Wider was or should have been
aware of the prior lawsuit against his business, of which he was the sole owner. See DiSimone v.
Phillips, 461 F.3d 181, 197 (2d Cir. 2006) (“Evidence is not ‘suppressed’ if the defendant either knew,
or should have known, of the essential facts permitting him to take advantage of any exculpatory
evidence.” (internal quotation marks omitted)).

                 B. Grand Jury and Eric Finger
         Wider next argues that the Government committed misconduct by securing an indictment
alleging that the conspiracy began in 2003 and by offering Finger’s testimony at trial to that effect.
Wider asserts that this evidence was false because HTFC was not a licensed mortgage broker until
2005. But this, too, is meritless. Finger testified that he and Wider began discussing the mortgage
fraud scheme in 2003 and he gave an estimate of the number of mortgages obtained over the course
of the conspiracy. Further, the Government offered evidence that Wider’s prior business (and
HTFC’s predecessor) was a whole-loan purchaser and had been in business since 1998. Because the
Government offered evidence that Wider had been in the mortgage banking business in 2003, it
offered sufficient evidence that Wider had participated in the conspiracy as early as 2003. Again,
there is also no Brady violation because Wider, who owned HTFC, was or should have been aware
of when HTFC was licensed. See id.

       Wider also asserts that the Government committed a Brady violation by withholding
evidence that HTFC foreclosed on a particular property, and having Finger testify about it. But as
HTFC’s owner, Wider would have known of the evidence and could have introduced it at trial.

                                                   4
                C. Nomura
        Insofar as Wider argues that the Government’s presentation of evidence relating to Nomura
Securities, a non-FDIC-insured entity, undermines the validity of his indictment or conviction,
Wider is mistaken. The indictment alleged all the elements of bank fraud. 18 U.S.C. § 1344. The
inclusion of Nomura as a victim of the overall conspiracy does not cast doubt on the indictment
because all the other victim banks were “financial institutions” within the meaning of 18 U.S.C. §
20(1) and a conspiracy can have more than one objective. See Anderson v. United States, 417 U.S. 211,
226 (1974) (“A single conspiracy may have several purposes, but if one of them—whether primary
or secondary—be the violation of a federal law, the conspiracy is unlawful under federal law.”).
Further, the indictment did not charge Wider with conspiring to defraud Nomura. Accordingly, the
introduction of evidence at trial related to Nomura was permissible because: (1) it was relevant to
show that HTFC’s mortgage sales to Nomura were a part of the same conspiracy and how the
defendants’ general plan and scheme functioned, see Fed. R. Evid. 401; and (2) it was not so
confusing or misleading to the jury that its probative value was substantially outweighed by any
arguable prejudice, see Fed. R. Evid. 403.

                 D. Inspector David Nummey
       Wider further argues that the Government offered perjured testimony from New York
Department of Finance Inspector David Nummey and that the Government committed misconduct
because it failed to introduce evidence about HTFC filing a lis pendens on one of the properties that
co-defendant Joseph Ferrara purchased. Even if HTFC filed a lis pendens on the property, it does
not undermine Nummey’s testimony about Ferrara’s purchasing other homes while having lis
pendens filed against his properties. Nor does it show that Nummey testified falsely.

        The Government’s failure to introduce this information was not a Brady violation because
Wider should have been aware that HTFC had filed a foreclosure action on that property. See
DiSimone, 461 F.3d at 197. Nor does this information undermine Wider’s conviction. The
Government introduced evidence that HTFC’s general pattern was to sell the fraudulently obtained
mortgages to secondary market institutions at inflated prices. The fact that HTFC had filed a single
lis pendens on one of the properties does not contradict the other evidence.

               E. Other Issues
       Wider next argues that the fact that his co-defendant, Ferrara, was acquitted shows that the
Government’s evidence was insufficient to convict him (Wider). But the evidence supporting
Wider’s conviction is significant. For example, Finger testified that Wider had been central to the
conspiracy, had proposed the idea originally, and that 50 to 60 fraudulent mortgages were processed
through HTFC.

        Wider also argues that the Government violated his Sixth Amendment right to confront
witnesses against him by introducing a document signed by Alan Wagner stating that he (Wagner)
resigned as trustee of the HSBC Trust. But that document is not “testimonial” within the meaning

                                                  5
of the Confrontation Clause because it was not made for the purpose of trial or criminal
proceedings; rather, it was made at Wider’s direction as a part of the bank fraud scheme. See Crawford
v. Washington, 541 U.S. 36, 68–69 (2004) (holding that the admission of “testimonial” hearsay
statements without providing the defendant the opportunity to cross-examine the declarant violated
the Confrontation Clause); see also Melendez-Diaz v. Massachusetts, 557 U.S. 305, 310 (2009) (explaining
that a “testimonial” statement is one that is “made under circumstances which would lead an
objective witness reasonably to believe that the statement would be available for use at a later trial”
(quoting Crawford, 541 U.S. at 52)). Because, inter alia, the Wagner document was not made for the
purpose of trial or criminal proceedings, there is no Confrontation Clause issue with the admission
of the document.

        IV.     Ex Post Facto Clause

        Wider argues that his conviction and sentence violated the Ex Post Facto Clause because the
Government indicted him for defrauding mortgage lenders prior to 2009 and relied on the 2007
edition of the Sentencing Guidelines. His arguments are meritless. In 2009, Congress amended 18
U.S.C. § 20 to include non-FDIC insured mortgage lenders. See Fraud Enforcement & Recovery Act of
2009, No. Pub. L. 111-21, § 2(a), 123 Stat. 1617. But the warehouse lenders and secondary market
financial institutions identified as victims in this case (except Nomura) were all FDIC-insured.
Therefore, the definition of financial institution during the relevant years of the conspiracy (2003 to
2008) applied to all but one of the victim financial institutions.

         Further, the application of the 2007 version of the sentencing guidelines was permissible.
Although the sentencing guidelines applied by the District Court are usually the ones in effect at
sentencing, the District Court must apply the version of the guidelines in effect on the date of the
offense if that would result in a less severe penalty. See United States v. Kilkenny, 493 F.3d 122, 126–27
(2d Cir. 2007); U.S.S.G. § 1B1.11(b)(1). Here, the Probation Department recommended that the
District Court apply the 2007 guidelines because the then-current version of the guidelines would have
resulted in a higher offense level. See U.S.S.G. Supp. to App’x C, am. 792 (later version included a two-
level increase for offenses that cause “substantial financial hardship” to one or more victims).

                                           CONCLUSION

       We have reviewed all of the remaining arguments raised by Wider on appeal and find them
to be without merit. For the foregoing reasons, we AFFIRM the judgment of the District Court.

                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk of Court




                                                    6